Citation Nr: 0727942	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pain based on Persian Gulf 
service.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by a chronic digestive condition based on 
Persian Gulf service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1988 to June 1992.  The veteran served in support of 
Operation Desert Shield/Storm from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The case was brought before the Board in May 2005, at which 
time, in pertinent part, the claims were remanded to allow 
the agency of original jurisdiction (AOJ) to further assist 
the veteran in the development of his claims, to include 
affording him VA examinations.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.

The Board notes that the May 2005 decision also remanded a 
claim of entitlement to service connection for an undiagnosed 
illness manifested by a chronic skin condition based on 
Persian Gulf service.  During the pendency of this appeal, 
however, a March 2007 rating decision granted entitlement to 
service connection for a skin condition, namely scarring from 
residuals of acne.  The claim being fully substantiated, it 
is no longer before the Board here.

The issue of service connection for an undiagnosed illness 
manifested by a chronic digestive condition based on Persian 
Gulf service is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDING OF FACT

There is no objective evidence of chronic disability 
manifested by cardiovascular signs or symptoms, to include 
atypical chest pain, incurred in active service in Southwest 
Asia to a degree of 10 percent or more.


CONCLUSION OF LAW

The veteran's "chest pain" was not incurred in or 
aggravated by active service and may not be presumed to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.   38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1117 and 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in May 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim decided herein, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letter told him to 
provide any relevant evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  A 
June 2006 letter advised the veteran of how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  That was not done in this case.  However, the 
veteran still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the 
claimant in 2005 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
March 2007.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's salvageable service medical records 
are in the file and all efforts to obtain the remainder of 
his records from other sources have been fully exhausted.  VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because, as will be explained below, the veteran 
is not currently diagnosed with a cardiovascular-renal 
disease. 

A statutory presumption also exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii) (emphasis added).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, cardiovascular signs or symptoms.  38 C.F.R. 
§ 3.317(b). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5). 

In this case, the veteran's military records confirm service 
in Southwest Asia from December 1990 to May 1991 and he 
alleges he returned from Southwest Asia with frequent chest 
pains.  He believes the chest pains are due to inhaling smoke 
fumes from burning oil wells in close proximity to where he 
was stationed in the Persian Gulf.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The first crucial inquiry that must be addressed, therefore, 
is whether the evidence supports a finding of a "qualifying 
chronic disability" manifested by an undiagnosed illness as 
defined above.  The Board concludes it does not.

Regrettably, most of the veteran's service medical records 
were unavailable.  Attempts to rebuild the file from other 
sources were incomplete.  Where "service medical records are 
presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The available service medical records confirm complaints and 
treatment for sharp chest pains in April 1992 where the 
examiner suspected possible muscle strain to connective 
tissue or muscle.  Diagnostic tests, at that time, revealed 
no cardiovascular abnormality.  The veteran alleges he sought 
treatment for sharp chest pains at least 2 to 3 times after 
returning from Southwest Asia.  

The veteran underwent a Persian Gulf Registry examination in 
December 1997 where the veteran was diagnosed with various 
conditions, to include viral pneumonitis and sinus 
bradycardia, but no cardiovascular abnormality was found.  
Rather, the veteran's reported "pain when breathing" was 
attributed to sinus conditions rather than cardiovascular 
conditions.  Chest x-rays and EKG tests done at the time 
returned within normal limits.  

Similarly, post-service medical records indicate the 
veteran's intermittent complaints of chest pain, but with no 
objective abnormal findings.  The veteran underwent a VA 
examination in May 1999 where the examiner noted the 
veteran's atypical chest pain, but found no objective 
evidence of any abnormality.  The examiner indicated mildly 
abnormal pulmonary functioning test results, but opined the 
results were most likely secondary to poor effect.  In short, 
the May 1999 examiner found no evidence, aside from the 
veteran's subjective complaints, of any abnormal 
cardiovascular manifestations.

Most recently, the veteran underwent a VA examination in June 
2005 where, again, all objective tests returned within normal 
limits.  The examiner again indicated the veteran's atypical 
chest pains, but found no evidence of coronary artery 
disease.  In regard to etiology of the chest pain complaints 
the examiner opined as follow:

I cannot offer a definite opinion about veteran's 
chest pain.  However during my last examination - 
veteran has no discernible evidence of heart 
disease.

In short, no medical professional has ever found objective 
indications of a chronic cardiovascular condition. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, to establish service connection in the 
absence of a presumption, there must be medical evidence of a 
current diagnosis.  There is no such evidence here.  Indeed, 
the veteran does not allege he has ever been diagnosed with 
any discernible heart disease.  Rather, he claims his sharp 
chest pains began while stationed in the Persian Gulf and 
have been a chronic problem ever since.  No medical records 
show a current diagnosis linked to any incident of his active 
military service.  

The Board has considered the veteran's statements that he has 
suffered with chest pains ever since the military.  Although 
he believes this condition is due to his foreign service, he 
is a layman and has no competence to offer a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regrettably, no doctor has ever opined that the veteran has a 
chronic cardiovascular disease related to his military 
service. 

In summary, the Board finds that service connection for chest 
pains is not warranted.  No objective evidence exists 
confirming the chronicity of the veteran's undiagnosed 
cardiovascular complaints nor has the veteran been diagnosed 
with a cardiovascular condition attributable to any aspect of 
his active military service.  Presumptive service connection, 
in this case, requires objective evidence of a chronic 
condition and direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by chest pain based on Persian Gulf service is 
denied.


REMAND

Regrettably, despite the lengthy procedural history, this 
case must once again be remanded.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  When 
the Board last remanded the claim in May 2005, it was, in 
part, for affording the veteran an adequate VA examination 
for his claim.  The veteran was afforded a VA examination in 
August 2005, but the examiner's report is unclear regarding 
its findings and does not fully comply with the May 2005 
remand paragraph.  This is explained more thoroughly below.

The veteran was afforded a VA gastrointestinal examination in 
August 2005.  The examiner opined as follows:

The veteran currently has undiagnosed illness 
manifested by chronic watery diarrhea and 
unrelated lower abdominal cramping.

Since this condition appears to have resulted 
from service in the Gulf War Theater it is as 
likely as not related to this service unless a 
specific cause for the diarrhea is discovered.  
With regard to the latter, a small bowel follow 
through may be useful as a first test since it is 
not indicated in the records if it has been done.

The examiner indicates the veteran has an undiagnosed illness 
likely related to his service in the Persian Gulf, but it is 
unclear the current severity of the condition and what 
specific manifestations are the result of this undiagnosed 
illness versus some unrelated illness.  Specifically, it is 
unclear from the examiner's opinion what is meant of 
"unrelated lower abdominal cramping."  The examiner also 
references a necessary diagnostic test, and it is unclear 
whether the test was actually conducted and whether the test 
altered the examiner's opinion.  The results of the 
referenced test, if completed, are not of record. 

The VA examination is inadequate for the Board to proceed.  
It must be clarified what manifestations are attributable to 
the undiagnosed gastrointestinal illness, the severity of 
those manifestations and what, if any, diagnostic tests were 
completed and the results thereof.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the VA Medical Center in Detroit, 
Michigan, from May 2005 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for a gastrointestinal examination with 
the same examiner who conducted the August 
2005 examination, if possible.  The 
examiner should clarify his August 2005 
examination opinion determining what 
manifestations are attributable 
specifically to the undiagnosed illness 
and the overall severity of the 
undiagnosed illness.  All diagnostic tests 
conducted should be included in the 
report.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that each of the veteran's 
current gastrointestinal conditions found 
are related to any in-service incident, to 
include service in the Persian Gulf. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical evidence, to include 
past VA examinations. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a SSOC to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


